Exhibit99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended September Year-to-Date September % Change % Change Consolidated – Operating Revenues 2.0% 2.0% Earnings Before Income Taxes 15.7% 11.4% Net Income Available to Common 12.1% 6.6% Alabama Power – Operating Revenues -2.1% -5.0% Earnings Before Income Taxes 6.3% -3.5% Net Income Available to Common 1.9% -7.1% Georgia Power – Operating Revenues 6.1% 6.5% Earnings Before Income Taxes 27.6% 21.5% Net Income Available to Common 23.8% 15.5% Gulf Power – Operating Revenues -3.2% -4.1% Earnings Before Income Taxes 68 70 -2.6% -13.3% Net Income Available to Common 41 43 -3.9% 86 -14.2% Mississippi Power – Operating Revenues -0.4% -1.4% Earnings Before Income Taxes 57 53 8.0% 14.1% Net Income Available to Common 38 34 13.2% 78 64 21.6% Southern Power – Operating Revenues 1.6% 10.2% Earnings Before Income Taxes 89 93 -4.3% 38.6% Net Income Available to Common 56 63 -10.4% 27.1% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
